19-13895-jlg         Doc 488         Filed 07/12/21 Entered 07/12/21 15:24:25           Main Document
                                                  Pg 1 of 3




 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------    x
 In re:                                                            :
                                                                   :   Chapter 7
 ORLY GENGER,                                                      :
                                                                   :   Case No.: 19-13895 (JLG)
                                        Debtor.                    :
                                                                   :
 ---------------------------------------------------------------   x


                             SECOND AMENDED SCHEDULING ORDER

         The Court scheduled a hearing for August 3, 2021 at 10:00 a.m. with all briefing completed

by July 26, 2021 in connection with the Chapter 7 Trustee’s Motion for Order Pursuant to Rule

9019 of the Federal Rules of Bankruptcy Procedure (A) Approving Settlement Agreement and (B)

Granting Related Relief (the “Settlement Motion”) [Dkt. No. 421]. It is hereby ORDERED that:


         1.        The hearing on the Settlement Motion will be held on August 3, 2021 at 10:00

a.m. (the “Hearing”) before The Honorable James L. Garrity, Jr., United States Bankruptcy

Judge, in his Courtroom 723 at the United States Bankruptcy Court for the Southern District of

New York, One Bowling Green, New York, New York 10004.

         2.        Any responses or objections (collectively, the “Objections”) to the Settlement

Motion must be in writing, conform to the Bankruptcy Code, the Bankruptcy Rules and the

Court’s Local Rules, be electronically filed with the Bankruptcy Court in accordance with

General Order No. M-399, which, along with the User’s Manual for the Electronic Case Filing

System, can be found at the Court’s Website, and be served so as to be received by email no later

than July 16, 2021 at 2:00 p.m. (the “Objection Deadline”) by: (i) the Bankruptcy Judge (with

two hard copies clearly marked “Chambers Copy” delivered to the Court to the attention of

Chambers of The Honorable James L. Garrity, Jr. within one day of filing), (ii) Tarter Krinsky &
19-13895-jlg      Doc 488      Filed 07/12/21 Entered 07/12/21 15:24:25               Main Document
                                            Pg 2 of 3



Drogin LLP, 1350 Broadway, 11th Floor, New York, New York 10018, Attn: Rocco A.

Cavaliere, Esq. (rcavaliere@tarterkrinsky.com), (iii) Emmet Marvin & Martin, 120 Broadway,

32nd Floor, New York, New York 10271, Attn: John Dellaportas, Esq. and Thomas Pitta)

(jdellaportas@emmetmarvin.com and tpitta@emmetmarvin.com), (iv) all parties having filed

Notices of Appearance in this case at the addresses set forth in the Notices of Appearance, and

(v) the Office of the United States Trustee for the Southern District of New York, 201 Varick

Street, Suite 1006, New York, New York 10014, Attn: Richard Morrissey, Esq. (the “Notice

Parties”).

        3.      All replies to any Objections shall be filed and served in the manner described in

paragraph 2 herein by no later than July 26, 2021 at 2:00 p.m. (the “Reply Deadline”).

        4.      No later than July 12, 2021, Tarter Krinsky& Drogin LLP shall serve this

Scheduling Order, on (i) all creditors that filed proofs of claim in this case at their last known

address by first class mail, or by email to counsel to creditors, if an email address is available,

(iii) all known creditors on the Debtor’s schedules at their last known address by first class mail,

or by email to counsel to creditors, if an email address is available, (iii) all parties that have filed

a notice of appearance pursuant to Bankruptcy Rule 2002(a) by email, (iv) counsel to TR

Investors, LLC, Glencova Investment Co., New TR Equity I, LLC, New TR Equity II, LLC,

Trans-Resources, LLC, Jules Trump, Eddie Trump, and Mark Hirsch (collectively, the “Trump

Group”) by first class mail, or by email if an email address is available, (v) the Office of the

United States Trustee by first class mail, and (v) all applicable federal and state agencies,

including the Internal Revenue Service by first class mail. Service in this manner shall be

deemed good and sufficient notice under the Bankruptcy Code and the Bankruptcy Rules.




                                                   2
19-13895-jlg     Doc 488     Filed 07/12/21 Entered 07/12/21 15:24:25             Main Document
                                          Pg 3 of 3



       5.      All document discovery in connection with the Settlement Motion shall be

completed by July 6, 2021.

       6.      In the event of a dispute over discovery, the relevant parties shall promptly confer

to attempt in good faith to resolve the dispute. If notwithstanding their good faith efforts to do

so, counsel is unable to resolve a discovery dispute, they shall promptly request a telephonic

discovery conference.

       7.      The Court may modify the dates set forth herein for good cause shown.

       8.      This Court shall retain jurisdiction to hear and determine all matters arising from

the implementation of this Order.


Dated: New York, New York
       July 12, 2021
                                              /s/   James L. Garrity, Jr.
                                              HONORABLE JAMES L. GARRITY, JR.
                                              UNITED STATES BANKRUPTCY JUDGE




                                                    3
